Order reversed and order of confirmation and judgment thereon set aside, and a new trial directed before another referee, upon payment by the defendants within twenty days of the costs ■ allowed by the order, and in the judgment, , and costs of the appeal before notice of argu- ¡ ment, and in default of such payment the order denying the motion for a new trial affirmed, with costs, and the judgment and orders affirmed with costs. Opinion by
liar-din, P. J.;
Mem. by Merwiu, J.; dissenting opinion by Martin, J.